Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-6,9,11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4,11,12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 6288764) in view of Takahara (US 6219113) in view of Kobayashi et al (US 6111700) in view of Inoue et al (US 20020154104)
Regarding Claim 1, 
Zhang et al discloses (Fig. 6) a pixel structure (304,305,306, the tft area)  on the glass substrate (301); a first and a second PI (polyimide) layers (313,316); a LC (314) layer between the first and the second PI layers, wherein the first PI layer is disposed on the pixel structure, and the LC layer is disposed on the first PI layer; a glass substrate (318); an ITO (indium tin oxide) layer (317); a dam sealing (315) a perimeter of the liquid crystal display panel to enclose 
NOTE: Zhang et al discloses the liquid crystal panel can be a transmission type or a reflection type panel (column 10, lines 25-26).
Zhang et al does not disclose the glass substrate (301) is a silicon substrate and that the UV cut filter is formed on the glass substrate and a reflective pixel structure.
Takahara discloses (Fig. 15) A LCOS (liquid crystal on silicon) display panel comprising: a silicon substrate (12)(column 24, lines 25-30).
Kobayashi et al discloses UV cut filter formed on the glass substrate. (column 37, lines 45-49)
Inoue et al discloses a reflective pixel structure [0165].
It would have been obvious to one of ordinary skill in the art to modify Zhang et al include Takahara’s substrate to be a silicon substrate motivated by the desire to create a LCOS display and to also include Kobayashi et al’s UV cut filter formed on the glass substrate motivated by the desire to avoid optical loss. (column 37, lines 45-49) and in view of Inoue et al’s reflective pixel electrode motivated by the desire to create a reflection type display by forming the pixel electrode of a reflective metal [0165].
Regarding Claim 2, 
In addition to Zhang et al, Takahara, Kobayashi et al, and Inoue et al, Takahara discloses (Fig. 15) an AR (anti reflection) layer (153, column 47, lines 30-36) coated on the glass substrate (11) opposite to the ITO layer (25). It would have been obvious to one of ordinary skill in the art 
Regarding Claim 3, 
In addition to Zhang et al, Takahara, Kobayashi et al, and Inoue et al,  Kobayashi et al (column 37, lines 45-49) wherein the UV cut filter is disposed between the glass substrate and the ITO layer. (column 37, lines 25-40, this paragraph describes the UV cut filter can be located in different locations, therefore obvious to have the UV cut filter in the specified location)
Regarding Claim 4,
In addition to Zhang et al, Takahara, Kobayashi et al, and Inoue et al, Kobayashi et al (column 37, lines 45-49) discloses wherein the UV cut filter  and the ITO layer are enclosed in the second PI layer attached to the glass substrate (column 37, lines 25-40 this paragraph describes the UV cut filter can be located in different locations, therefore obvious to have the UV cut filter in the specified location)
Regarding Claim 11, 
In addition to Zhang et al, Takahara, Kobayashi et al, and Inoue et al, Kobayashi et al (column 37, lines 45-49) wherein the UV cut filter is an interference filter.(column 34, lines 20-26)
Regarding Claim 12, 
Zhang et al discloses (Fig. 6) a pixel structure (304,305,306, the tft area)  on the glass substrate (301); a first and a second PI (polyimide) layers (313,316); a LC (314) layer between the first and the second PI layers, wherein the first PI layer is disposed on the pixel structure, and the LC layer is disposed on the first PI layer; a glass substrate (318); an ITO (indium tin 
NOTE: Zhang et al discloses the liquid crystal panel can be a transmission type or a reflection type panel (column 10, lines 25-26).
Zhang et al does not disclose the glass substrate (301) is a silicon substrate and that the UV cut filter is formed on the glass substrate and a reflective pixel structure.
Takahara discloses (Fig. 15) A LCOS (liquid crystal on silicon) display panel comprising: a silicon substrate (12)(column 24, lines 25-30).
Kobayashi et al discloses UV cut filter formed on the glass substrate. (column 37, lines 45-49, this paragraph describes the UV cut filter can be located in different locations, therefore obvious to have the UV cut filter in the specified location)
Inoue et al discloses a reflective pixel structure [0165].
It would have been obvious to one of ordinary skill in the art to modify Zhang et al include Takahara’s substrate to be a silicon substrate motivated by the desire to create a LCOS display and to also include Kobayashi et al’s UV cut filter formed on the glass substrate motivated by the desire to avoid optical loss. (column 37, lines 45-49) and in view of Inoue et al’s reflective pixel electrode motivated by the desire to create a reflection type display by forming the pixel electrode of a reflective metal [0165].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 6288764)  and of Takahara (US 6219113) and of Kobayashi et al (US 6111700) and of Inoue et al (US 20020154104) in view of Yamada et al (US 20100073613)
Regarding Claim 5,13,
Zhang et al, Takahara, Kobayashi et al, and Inoue et al, discloses everything as disclosed above, also wherein a UV light transmits through the AR layer (153), the glass substrate (11), the second PI layer (154a), the dam (Fig. 36, element 361, column 47, lines 55-60), the first PI layer (154a), and the silicon substrate (11).
Zhang et al, Takahara, Kobayashi et al, and Inoue et al,  does not disclose the UV light is absorbed by the dam to UV cure the dam.
Yamada et al the UV light is absorbed by the dam to UV cure the dam.[0185]
	It would have been obvious to one of ordinary skill in the art to modify Zhang et al, Takahara, Kobayashi et al, and Inoue et al, to include Yamada et la’s UV light absorbed by the dam to UV cure the dam motivated by the desire to temporarily harden the seal before filling the cell with liquid crystal.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 6288764) and of Takahara (US 6219113) and of Kobayashi et al (US 6111700) and of Inoue et al (US 20020154104) in view of Jin et al (US 6368732)
Regarding Claim 6,
Zhang et al, Takahara, Kobayashi et al, and Inoue et al discloses everything as disclosed above,
Zhang et al, Takahara, Kobayashi et al, and Inoue et al,  does not disclose wherein the ITO layer is coated on the glass substrate.
Jin et al discloses wherein the ITO layer is coated on the glass substrate.(column 13, lines 55-67)
	It would have been obvious to one of ordinary skill in the art to modify Zhang et al, Takahara, Kobayashi et al, and Inoue et al, to include Jin et al’s ITO layer coated on the glass substrate motivated by the desire to manufacture a conductor. (column 13, lines 55-67)

Claim 9,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 6288764) and of Takahara (US 6219113) and of Kobayashi et al (US 6111700) and of Inoue et al (US 20020154104)  in view of Katayama (US 20110110207)
Regarding Claim 9,14,
Zhang et al, Takahara, Kobayashi et al, and Inoue et al, discloses everything as disclosed above,
wherein the UV cut filter reflects UV light having wavelength less than 450 nm and transmits visible light having wavelength larger than 465 nm.
Katayama discloses wherein the UV cut filter reflects UV light having wavelength less than 450 nm and transmits visible light having wavelength larger than 465 nm.[0038]
It would have been obvious to one of ordinary skill in the art to modify Zhang et al, Takahara, Kobayashi et al, and Inoue et al, to include Katayama’s UV cut filter reflects UV light having wavelength less than 450 nm and transmits visible light having wavelength larger than 465 nm motivated by the desire to provide a lens system capable of continuously varying focus positions of the recording beam (ABSTRACT).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871